 DECISIONS OF NATIONAL L.ABOR REIA lIONS B()ARDPari-Mutuel Clerks Union of Louisiana, LocalUnion 328 and Jefferson Downs, Inc. CaseAO-23915 August 1983ADVISORY OPINIONA petition, and a memorandum in support there-of, was filed on 26 August 1982 and 30 August1982, respectively, by Pari-Mutuel Clerks Union ofLouisiana, Local Union 328, herein called the Peti-tioner, for an Advisory Opinion pursuant to Sec-tions 102.98 and 102.99 of the National Labor Rela-tions Board's Rules and Regulations, Series 8, asamended, seeking to determine whether the Boardwould assert jurisdiction over labor disputes in-volving the horseracing industry. On 30 August1982 Jefferson Downs, Inc., herein called the Re-spondent, filed a reply to the petition.In pertinent part, the petition and supportingmemorandum and the Respondent's reply allege asfollows:i. The Petitioner asserts that there are currentlypending before the Louisiana State Racing Com-mission, the Louisiana Department of Labor, andthe Twenty-Fourth Judicial District Court for theParish of Jefferson, State of Louisiana, docket No.270, 725, labor disputes involving the parties.' TheRespondent asserts that there is no pending actionbefore either the Louisiana State Racing Commis-sion or the State Department of Labor, and thatthe pending state court action for damages wasfiled on 17 August 1982 after the Board's RegionalOffice had dismissed the charge on jurisdictiongrounds and after dismissal of the Petitioner'sappeal to the Board's General Counsel.2. The commerce data available to the Petitionerindicates that: the Respondent's gross parimutuelincome was in excess of $53 million in 1981; inconducting its business activities, the Respondentpurchased considerable goods and services, andemploys many individuals, all of which have animpact on interstate commerce.3. The above commerce data is admitted by theRespondent.i An unfair labor practice charge filed by the Petitioner with theBoard's Regional Office alleging various unfair labor practices by the Re-spondent was dismissed for lack of jurisdiction.4. There are no representation or unfair laborpractice proceedings involving this labor disputepending before this Board.5. As noted above, the Respondent has filed areply to the petition.On the basis of the above, the Board is of theopinion that:The thrust of the Petitioner's argument is thatthe Board should "reconsider" its policy of declin-ing jurisdiction in labor disputes involving thehorseracing industry,2or, alternatively, direct theGeneral Counsel to reopen the case and investigatethe charges because the considerations applied tohorseracing and their impact on commerce are nolonger meaningful.The Respondent contends that the Board shouldadvise that it would not assert jurisdiction byvirtue of Section 103.3, footnote 2, supra, or dis-miss the petition as inappropriate because underSection 102.98 of the Board's Rules and Regula-tions the only purpose for which an advisory opin-ion may be obtained is whether the Board wouldassert jurisdiction on the basis of its currentstandards.Under Section 103.3 of the Board's Rules, theBoard will not assert jurisdiction over the horse-racing industry. Moreover, as the Board's advisoryopinion proceedings are designed primarily to de-termine questions of jurisdiction by application ofthe Board's discretionary monetary standards tothe "commerce" operations of an employer,3andas reconsideration of Board policy or of its rulesdoes not fall within the intendment of the Board'sadvisory opinion rules,4we shall dismiss the peti-tion herein.5Accordingly. it is hereby ordered that, for thereasons set forth above, the petition for an advisoryopinion herein be, and it hereby is, dismissed.Under Sec. 103.3 of the Board's Rules and Regulations, Series 8, asanletided, the HBoard will not assert jurisdiction in any proceeding "in-volving the horseracing or dogracillg industries."I See Follett Corp.., 223 NLRB 800 (1976); Pennsylvania Labor RelationsBoard (GeIorge Junior Republic), 215 NLRB 323 (1974); Globe Security Sys-tem.s Inc., 209 NL.RB 35 (1974).4 Compare MUax Hirsch v. Irank McCulloch, 303 F.2d 208 (D.C. Cir.1962).r, See The New York Racing Association Inc. I NVLRB, 708 F.2d 46 (2dCir 1983).267 NLRB No. 39174